Case 0:20-cv-62396-KMW Document 1 Entered on FLSD Docket 11/23/2020 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                                             CASE NO:

  APRIL DECARLO,

         Plaintiff,

         v.

  SPIRIT AIRLINES, INC.,

         Defendant.
                                       /

              COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

         Plaintiff, APRIL DECARLO (“Plaintiff”), pursuant to the Family and Medical Leave Act,

  29 U.S.C. § 2601, et. seq. (“the FMLA”), files her Complaint for Damages and Demand for Jury

  Trial against Defendant, SPIRIT AIRLINES, INC (“Defendant”), and alleges as follows:

                                             PARTIES

  1. During all times material hereto, Plaintiff was a resident of Broward County, Florida, over the

     age of 18 years, and otherwise sui juris.

  2. Defendant, SPIRIT AIRLINES, INC. (“Defendant”), is a Florida corporation with its

     registered principal business address at 2800 Executive Way, Miramar, FL, 33025.

  3. At all times material hereto, Plaintiff was an employee entitled to leave under the FMLA, based

     on the fact that she: (a) attempted to take leave for a serious health condition as that term is

     defined under the FMLA; and (b) was employed by Defendant for at least 12 months and

     worked at least 1,250 hours during the relevant 12-month period prior to seeking to exercise

     her right to FMLA leave.
Case 0:20-cv-62396-KMW Document 1 Entered on FLSD Docket 11/23/2020 Page 2 of 6




                                  JURISDICTION AND VENUE

  4. All acts and omissions giving rise to this dispute took place within Broward County, Florida,

     within the jurisdiction of this Honorable Court.

  5. Jurisdiction is proper within the Southern District of Florida pursuant to 28 U.S.C. §§ 1331

     and 1337.

  6. Venue is proper within the Southern District of Florida pursuant to 28 U.S.C. § 1391(b)(2).

                                   FACTUAL ALLEGATIONS

  7. Plaintiff worked for Defendant from approximately May 1, 2017 through approximately

     August 28, 2020.

  8. At all times material hereto, Plaintiff performed her job competently and as such was qualified

     for her position.

  9. On March 5, 2020, Defendant approved Plaintiff for intermittent leave under the FMLA

     because she suffered from chronic migraines, severe asthma, and chronic sinusitis, which

     qualify as “serious health conditions” under the FMLA.

  10. On August 27, 2020 Plaintiff renewed her request for intermittent FMLA leave as a result of

     her ongoing serious health conditions.

  11. The following day, on August 28, 2020, Defendant terminated Plaintiff’s employment.

     Defendant specifically advised Plaintiff that she “missed too much work.”

  12. Plaintiff fully complied with her obligation to provide Defendant with notice of her need for

     FMLA leave. Accordingly, Plaintiff was entitled to the full protection of the FMLA, including

     restoration to her position upon returning from leave and protection from retaliation.




                                                  2
Case 0:20-cv-62396-KMW Document 1 Entered on FLSD Docket 11/23/2020 Page 3 of 6




  13. The temporal proximity of Plaintiff’s request for FMLA leave and her termination creates the

     presumption that Defendant retaliated against Plaintiff for attempting to exercise her FMLA

     rights.

  14. As a result of this illegal termination, Plaintiff suffered damages, including loss of her

     opportunity to earn employment wages, benefits, and other remuneration to which she was

     entitled.

  15. As a result of the foregoing, Defendant interfered with Plaintiff’s FMLA rights, and retaliated

     against her for seeking FMLA leave.

  16. Defendant’s FMLA interference and retaliation against Plaintiff was intentional and/or

     purposeful.

  17. Defendant’s did not have a subjective or objective good faith basis for their actions, and

     Plaintiff is therefore entitled to liquidated damages.

  18. Plaintiff has attempted to mitigate her damages.

                 COUNT I – UNLAWFUL INTERFERENCE UNDER THE FMLA

  19. Plaintiff hereby re-incorporates and re-alleges the allegations set forth within Paragraphs 1

     through 18 above.

  20. At all times relevant hereto, Plaintiff was protected by the FMLA.

  21. At all times relevant hereto, Defendant interfered with Plaintiff’s FMLA protected leave.

  22. As a result of Defendant’s intentional, willful and unlawful interference with Plaintiff’s

     protected FMLA leave, Plaintiff has suffered damages and has incurred reasonable attorneys’

     fees and costs.

  23. As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to liquidated

     damages.




                                                   3
Case 0:20-cv-62396-KMW Document 1 Entered on FLSD Docket 11/23/2020 Page 4 of 6




         WHEREFORE, Plaintiff, APRIL DECARLO, demands judgment against Defendant,

  SPIRIT ARILINES, INC, and demands damages for back pay, front pay, an equal amount of

  liquidated damages, other damages provided for under the FMLA, equitable relief, declaratory

  relief, reasonable attorneys’ fees and costs, and any and all further relief that this Court determines

  to be just and appropriate.

                COUNT II – UNLAWFUL RETALIATION UNDER THE FMLA

  24. Plaintiff hereby re-incorporates and re-alleges the allegations set forth within Paragraphs 1

     through 18 above.

  25. At all times relevant hereto, Plaintiff was protected by the FMLA.

  26. At all times relevant hereto, Plaintiff was protected from retaliation under the FMLA.

  27. Defendant retaliated against Plaintiff during the global COVID-19 pandemic when Defendant

     terminated Plaintiff immediately after she requested FMLA leave for her serious health

     conditions.

  28. Defendant does not have a lawful reason for terminating Plaintiff, and any alleged lawful

     reason Defendant furnishes for Plaintiff’s termination is merely pretextual.

  29. At all times relevant hereto, and for purposes of the FMLA retaliation claim, Defendant acted

     with the intent to retaliate against Plaintiff because Plaintiff exercised her rights to take leave

     pursuant to the FMLA.

  30. As a result of Defendant’s intentional, willful and unlawful retaliation against Plaintiff for

     exercising her rights pursuant to the FMLA, Plaintiff has suffered damages and has incurred

     reasonable attorneys’ fees and costs.

  31. As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to liquidated

     damages.




                                                    4
Case 0:20-cv-62396-KMW Document 1 Entered on FLSD Docket 11/23/2020 Page 5 of 6




         WHEREFORE, Plaintiff, APRIL DECARLO, demands judgment against Defendant,

  SPIRIT AIRLINES, INC, and demands damages for back pay, front pay, and an equal amount of

  liquidated damages, other damages provided for under the FMLA, equitable relief, declaratory

  relief, reasonable attorneys’ fees and costs, and any and all further relief that this Court determines

  to be just and appropriate.

                                    DEMAND FOR JURY TRIAL

         Plaintiff, APRIL DECARLO, hereby requests and demands a trial by jury on all

  appropriate claims.

         Dated this 23rd day of November 2020.

                                                         Respectfully Submitted,

                                                         USA EMPLOYMENT LAWYERS –
                                                         JORDAN RICHARDS, PLLC
                                                         805 Broward Blvd. Suite 301
                                                         Fort Lauderdale, Florida 33301
                                                         Ph: (954) 871-0050
                                                         Counsel for Plaintiff, April DeCarlo

                                                         By: /s/ Jordan Richards, Esquire
                                                         JORDAN RICHARDS, ESQUIRE
                                                         Florida Bar No. 108372
                                                         jordan@jordanrichardspllc.com
                                                         melissa@jordanrichardspllc.com
                                                         jake@jordanrichardspllc.com
                                                         lawclerk@jordanrichardspllc.com




                                                    5
Case 0:20-cv-62396-KMW Document 1 Entered on FLSD Docket 11/23/2020 Page 6 of 6




                              CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on November

  23, 2020.

                                               By: /s/ Jordan Richards, Esquire
                                               JORDAN RICHARDS, ESQUIRE
                                               Florida Bar No. 108372

                                    SERVICE LIST:




                                           6
